42 N.Y.2d 841 (1977)
The People of the State of New York, Respondent,
v.
Horace Johnson, Appellant.
Court of Appeals of the State of New York.
Argued April 28, 1977.
Decided June 2, 1977.
Rowan Peter Kirchheimer and William E. Hellerstein for appellant.
Robert M. Morgenthau, District Attorney (George P. McKeegan and Peter L. Zimroth of counsel), for respondent.
Chief Judge BREITEL and Judges JASEN, GABRIELLI, JONES, WACHTLER, FUCHSBERG and COOKE concur.
*842MEMORANDUM.
We need not reach the issue of the propriety of the conduct of the police in destroying tape recordings of various conversations with the defendant, based upon their independent judgment that the tapes were inaudible and contained no exculpatory material, since this issue was not preserved for our review (cf. People v Tutt, 38 N.Y.2d 1011, 1013).
The only objections raised by defendant related to certain procedures which the court, at a pretrial hearing, announced it planned to use at the trial in determining the relationship between the tapes and certain police reports. At the trial, however, defendant made no inquiry at all with respect to the tapes, nor did he request their production. Further he failed to request any charge regarding the tapes or make any posttrial motions concerning them. In sum, the defendant raised no issue in connection with the tapes calling for a ruling or instruction by the trial court. Thus, there are no reviewable rulings at issue before us on this appeal (CPL 470.35, subd 1).
Accordingly, the order of the Appellate Division should be affirmed.
Order affirmed in a memorandum.